Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Detailed Action
				     Remarks
This Office Action fully acknowledges Applicant’s remarks filed on January 26th, 2021.  Claims 16,18-23, and 26-30 are pending.  Claims 1-15, 17, 24, and 25 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5th, 2021 has been entered.
 

                                       Interview Summary
Examiner discussed with Applicant’s representative proposed clarifying amendments to independent claims 16, 22, 26, and 28 to provide that one of the analysis apparatus and the liquid level detector are arranged in the automatic analyzer and function to detect an amount of reagent in the container, and further providing that 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron Beddard on November 29th, 2021.

The application has been amended as follows: 

16. (Currently Amended)  An automatic analyzer comprising:
a sterilization mechanism including a housing and an ultraviolet LED disposed inside the housing, the ultraviolet LED being disposed inside a container in which a 
a suction nozzle that is detachably attached, together with the sterilization mechanism, via the fixed section to the mouth of the container, the suction nozzle being configured to suction a first portion of the reagent from the container;
an analysis apparatus configured to receive the first portion of the reagent from the suction nozzle and to detect an amount of reagent in the container, or a liquid level detector disposed in the container and configured to detect the amount of the reagent in the container; and
a controller operatively connected to the analysis apparatus or the liquid level detector, based on which of the analysis apparatus and the liquid level detector detects the amount of the reagent in the container, and programmed to exercise variable control over an irradiation light intensity of the ultraviolet light emitted by the ultraviolet LED; [[and]]

wherein the controller exercises control over the irradiation light intensity of the ultraviolet light based on the amount of the reagent remaining in the container after the first portion of the reagent has been removed from the container by the suction nozzle.




a sterilization mechanism including a housing and an ultraviolet LED disposed inside the housing, the ultraviolet LED being disposed inside a container in which a reagent is held and emitting ultraviolet light to sterilize the reagent, wherein the housing is detachably attached via a fixed section to a mouth of the container;
a suction nozzle that is detachably attached, together with the sterilization mechanism, via the fixed section to the mouth of the container, the suction nozzle being configured to suction a first portion of the reagent from the container;
an analysis apparatus configured to receive the first portion of the reagent from the suction nozzle and to detect an amount of reagent in the container, or a liquid level detector disposed in the container and configured to detect the amount of the reagent in the container;
a controller operatively connected to the analysis apparatus or the liquid level detector, based on which of the analysis apparatus and the liquid level detector detects the amount of the reagent in the container, and programmed to exercise variable control over an irradiation light intensity of the ultraviolet light emitted by the ultraviolet LED; and
a magnetic stirrer disposed outside of the container that drives a stirring bar loaded into the container, from outside of the container; 




26. (Currently Amended)  An automatic analyzer comprising:
a sterilization mechanism including a housing and a plurality of ultraviolet LEDs disposed inside the housing, the plurality of ultraviolet LEDs being disposed inside a container in which a reagent is held and emitting ultraviolet light to sterilize the reagent, wherein the housing is detachably attached via a fixed section to a mouth of the container;
a suction nozzle that is detachably attached, together with the sterilization mechanism, via the fixed section to the mouth of the container, the suction nozzle being configured to suction a first portion of the reagent from the container;
an analysis apparatus configured to receive the first portion of the reagent from the suction nozzle and to detect an amount of reagent in the container, or a liquid level detector disposed in the container and configured to detect the amount of the reagent in the container; and
a controller operatively connected to the analysis apparatus or the liquid level detector, based on which of the analysis apparatus and the liquid level detector detects the amount of the reagent in the container, and programmed to exercise variable control 
wherein the plurality of ultraviolet LEDs includes a plurality of groups of ultraviolet LEDs, each of the groups being disposed to surround the suction nozzle at a different height position of the suction nozzle.

28. (Currently Amended)  An automatic analyzer comprising:
a sterilization mechanism including a housing and an ultraviolet LED disposed inside the housing, the ultraviolet LED being disposed inside a container in which a reagent is held and emitting ultraviolet light to sterilize the reagent, wherein the housing is detachably attached via a fixed section to a mouth of the container;
a suction nozzle that is detachably attached, together with the sterilization mechanism, via the fixed section to the mouth of the container;
an analysis apparatus configured to add the reagent absorbed by suction from the container via the suction nozzle[[,]] and to detect an amount of reagent in the container, or a liquid level detector disposed in the container and configured to detect the amount of the reagent in the container; and
a controller operatively connected to the analysis apparatus or the liquid level detector, based on which of the analysis apparatus and the liquid level detector detects the amount of the reagent in the container, and programmed to exercise variable control 

the ultraviolet LED includes a plurality of ultraviolet LEDs arranged in a depth direction of the container and attached to the container, and
the controller exercises control in such a manner as to turn off the ultraviolet LEDs located above a liquid level of the reagent detected by the liquid level detector or reduce a light intensity of the ultraviolet LEDs.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 16, 22, 26, 28 and recited in dependent claims thereof-
1) An analysis apparatus configured to add the reagent absorbed…


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	1) Those analysis apparatuses as afforded by the disclosure in par. [0035] of Applicant’s pre-grant publication US 2019/0310275, and equivalents thereof.
	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Response to Arguments
Applicant’s arguments filed August 5th, 2021, with respect to claims 16, 18-23, and 26-30, and in constitution with the above-discussed Examiner’s Amendment, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 16, 18-23, and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, namely Miyashita, McDonald and Gutman, does not teach or fairly suggest an automatic analyzer, as particulary recited in claim 1, which includes a suction nozzle that is detachably attached, together with the sterilization mechanism, via the fixed section to the mouth of the container, and an analysis apparatus configured to detect an amount of reagent in the container or a liquid level detector disposed into the container and configured to detect the amount of reagent in the container, and wherein the controller exercises control over the irradiation light intensity of the ultraviolet light based on the amount of reagent remaining in the container after the first portion of the reagent has been removed from the container by the suction nozzle.
	The prior art of record does not teach or fairly suggest an automatic analyzer, as particulary recited in claim 22, which includes a suction nozzle that is detachably attached, together with the sterilization mechanism, via the fixed section to the mouth of the container, and an analysis apparatus configured to detect an amount of reagent in the container or a liquid level detector disposed into the container and configured to detect the amount of reagent in the container, and wherein the controller exercises control over the irradiation light intensity of the ultraviolet light based on the amount of reagent remaining in the container after the first portion of the reagent has been removed from the container by the suction nozzle.

The prior art of record does not teach or fairly suggest an automatic analyzer, as particulary recited in claim 28, which includes a suction nozzle that is detachably attached, together with the sterilization mechanism, via the fixed section to the mouth of the container, and an analysis apparatus configured to detect an amount of reagent in the container or a liquid level detector disposed into the container and configured to detect the amount of reagent in the container, and wherein the controller exercises control over the irradiation light intensity of the ultraviolet light based on the amount of reagent remaining in the container after the first portion of the reagent has been removed from the container by the suction nozzle.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NEIL N TURK/           Primary Examiner, Art Unit 1798